DETAILED ACTION
This communication is responsive to the After Final Amendment filed August 9, 2021.  Claims 1, 3-9, and 13-20 are currently pending.
The objection to claim 8 and the rejections of claims 13 and 14 under 35 USC 112 set forth in the Office Action dated August 6, 2021 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 10-12 under 35 USC 112 set forth in the August 6 Office Action are WITHDRAWN as moot due to Applicant’s canceling the claims.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 1, 3-9, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed for the reasons set forth in the August 6 Office Action at paragraph 11, which is incorporated by reference herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763